PD-1680-14
                        CAUSE NO.05-11-00202-CR

JIMMY CASTILLO                     §              IN THE

V.                                 § COURT OF CRIMINAL AP,REA^s£?H§P ^
STATE OF TEXAS                     §          AUSTIN, TEXAS
                                                                    DEC 31 2014
                 MOTION FOR LEAVE TO FILE OUT OF TIME

                  PETITION FOR DISCRETIONARY REVIEW           Abe! ACGSta, CtfefE'
     COMES NOW, JIMMY CASTILLO, Petitioner, pro se, in the above

styled and numbered cause and would show the Court the following:

                                  I.

     Petitioner was   convicted of Murder and sentenced      to   Life.

Timely Notice of Appeal was given and filed, and the 15th District

Court assigned attorney Debbie Lopez-Carr who filed th!e''^ppe^l
                                                    COURT OF CRIMINAL APPEALS
on September 9, 2011.
                                                           hull, <3 1 i'ji-i
                                  II.


     After an extended period of time and not havinft)r!^c(eci^itr-;'erk
any status report from Ms. Carr, Petitioner had family members

make contact to ascertain the status of my appeal, only to be

informed that the 5th Court of Appeals had affirmed the case.

Ms. Carr never sent me the State's Response, the Opinion of the

5th Court of Appeals, or informed me of my right to file a Petition

for Discretionary Review.

                                PRAYER


WHEREFORE, PREMISES CONSIDERED, Petitioner prays this Court Grant

his motion for    leave to file an out-of-time PDR in Cause No.

05-11-00202-CR.
STATE OF TEXAS

COUNTY OF BRAZORIA


                                 UNSWORN DECLARATION




       The following declaration is made pursuant to federal law, 28 U.S.C.A. § 1746 and State
law V.T.C.A. Civil Practice and Remedies Code § 132.001 - 132.003:

       I, TWaaX IV. Cast^uLO                TDCJ-ID No. \\pc\Z'S'Sc{          being presently
incarcerated in the Texas Department of Criminal Justice-Institutional Division, at the
Darrington Unit, Brazoria County, Texas, declare under penalty of perjury that the above and
foregoing is true and correct.

Executed on this the 2.2. , day of ^£J^na£S^P-                   , 20 VA.